Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-2, 9, 11, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopath et al (US 20160175147) hereafter known as Lopath in view of Chuck et al (US 20130211389) hereafter known as Chuck.

Regarding Claim 1:
Lopath discloses:
A micro-device for corneal cross-linking treatment [see Fig. 1 and see abstract… “In corneal crosslinking by applying a photoactivated crosslinking facilitator such as riboflavin to the cornea and irradiating the cornea with light, the cornea is contacted with a liquid (33) containing a source of oxygen during irradiation”], comprising:
a body [see Fig. 1 element 10] including an outer portion and an inner portion [see labelled outer portion and inner portion in labelled figure below rejection to claim 1], the outer portion being disposed about a periphery of the inner portion, the inner portion being shaped such that, when the body is positioned against a surface of an eye, the outer portion contacts the surface of the eye [see labelled figure below rejection to claim 1 which shows both portions configured as claimed] and the inner portion defines a chamber over a cornea of the eye [see Fig. 1 element 14 which is a chamber and para 18… “The structure includes an interior surface 12 with a shape adapted to contact the sclera of the eye and to leave a space 14 between the cornea 16 and the interior surface”]; and
an illumination system including an optical element coupled to the body [see Fig. 1 elements 22 and 20 …. And para 18…. “In this embodiment, the structure includes optical elements adapted to direct light such as ultraviolet light from a light source 20 such as a laser into the cornea while the structure is in place on the cornea.” And “the optical elements may include one or more optical fibers 22 in optical communication with the light source, and may also include reflective elements (not shown) for routing the light from the fibers into the cornea.” And “the elements for directing the light into the cornea may include light-emitting elements such as light-emitting diodes.” Both a light emitting diode and reflective elements each is at least an optical element.]
the optical element being configured to direct photoactivating light to the cornea of the eye when the body is positioned against the surface of the eye, the photoactivating light generating cross- linking activity with a cross-linking agent applied to the cornea [see para 18 …. “In this embodiment, the structure includes optical elements adapted to direct light such as ultraviolet light from a light source 20 such as a laser into the cornea while the structure is in place on the cornea.” And “the optical elements may include one or more optical fibers 22 in optical communication with the light source, and may also include reflective elements (not shown) for routing the light from the fibers into the cornea.” And para 3… “The cornea in the eye of a human or other mammalian subject can be modified by crosslinking the collagen within the cornea.  A photoactivated crosslinking facilitator such as riboflavin is applied to the cornea.  Light at a wavelength selected to activate the crosslinking facilitator is applied.  Where the crosslinking facilitator is riboflavin, the light typically is ultraviolet ("UV") or blue light.  The activated facilitator causes crosslinking of the collagen within the cornea.”]
However, Lopath only discloses using a light source that is inclusive of a light emitting diode and reflective elements (as cited by paragraph 18 of Lopath). While, 
Chuck discloses that using arrays of micro LEDS provide an advantage over LEDs as it allows for placement of in strategic locations to optimize distribution of light into the cornea [see para 35... “An individual micro-LED is typically hundreds times smaller than a standard LED, thus singular micro LEDS or arrays of micro LEDs may be placed at strategic locations in or on the lens body 12 to optimize the distribution of light into the cornea C.”] in the analogous art of crosslinking treatments on the cornea [see abstract… “The device is useable for various energy based or energy-mediated therapies, including crosslinking of corneal collagen, light therapy, photodynamic therapy, photo-activation of drugs, etc.”].
It would have been obvious to one having ordinary skill in the at the time the invention was filed to modify Lopath’s light emitting diode with an array of micro-LEDs similarly to that disclosed by Chuck to help further optimize the delivery of light on the cornea when performing a cross-linking treatment on the cornea.

    PNG
    media_image1.png
    684
    848
    media_image1.png
    Greyscale



Regarding claim 2, para 18 of Lopath [see… “the structure includes optical elements adapted to direct light such as ultraviolet light from a light source 20 such as a laser into the cornea while the structure is in place on the cornea.”] discloses how ultraviolet light (ie the claimed photo activating light) is directed to the cornea by the illumination system which includes the micro-optical element of micro-LEDs.

Regarding claim 9, para 18 of Lopath [see… “The apparatus desirably also includes a liquid supply constructed and arranged to supply a liquid having a source of oxygen dispersed therein to a space between the cornea and the structure while the structure is overlying the cornea.”] discloses that oxygen is supplied to the chamber (ie the cited space between cornea and the structure).

Regarding claim 11, see para 18 of Lopath [see… “The apparatus desirably also includes a liquid supply constructed and arranged to supply a liquid having a source of oxygen dispersed therein to a space between the cornea and the structure while the structure is overlying the cornea.”], abstract of Lopath [see “the cornea is contacted with a liquid (33) containing a source of oxygen during irradiation.  The liquid transfers oxygen to the cornea to facilitate crosslinking”], para 19 of Lopath [see “a liquid supply 30 includes a reservoir 32 containing the liquid 33.”] and Fig. 1 of Lopath. Based on the cited sections there is a reservoir (element 32 in Fig. 1) that supplies oxygen concentrated in a liquid which is applied to the cornea. This reservoir and its path to the cornea is at least an oxygen supply. 

Regarding claim 15:
wherein the body includes one or more side channels extending into the chamber at the periphery of the inner portion [see Fig. 1 element 18a and para 18… “In the particular embodiment depicted in FIG. 1, the ports include an inlet port 18a and an outlet port 18b.”] and one or more vents extending from the chamber at the periphery of the inner portion [see Fig. 1 element 18b and para 18… “In the particular embodiment depicted in FIG. 1, the ports include an inlet port 18a and an outlet port 18b.”], the one or more side channels configured to be coupled to an oxygen source and to deliver oxygen from the oxygen source to the chamber when the body is positioned against the 





Regarding claim 16, Para 13 of Lopath [see… “The liquid transfers both oxygen and the crosslinking facilitator to the cornea.  For example, the liquid may be maintained in contact with the cornea using a structure having a surface adapted to overlie the cornea so that there is a space between the structure and the cornea.” And “The liquid may be maintained in the space for a time sufficient to reach the desired crosslinking facilitator saturation.”] and Para 19 [see “Reservoir 32 is connected to the inlet port 18a of the structure by one or more conduits 34 so that liquid can flow from the reservoir to the space 14 between the structure and the cornea.”] disclose that a crosslinking agent (ie cross-linking facilitator) is supplied to the chamber (element 14 of Lopath) where it contacts the cornea and is soaked with this crosslinking agent until it reaches saturation.


s 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopath in view of Chuck as applied to claim 1 above, and further in view of Bierhoff et al (WO 2016177600 appears as Reich on references cited) hereafter known as Bierhoff.
Lopath in view of Chuck discloses the invention substantially as claimed including all the limitations of claim 1 which includes a micro-optical element. Additionally, Lopath in view of Chuck discloses an optical fiber [see Fig. 1 element 22 and para 18… “the optical elements may include one or more optical fibers 22”].
However Lopath in view of Chuck does not disclose “wherein the micro-optical element includes a reflective coating configured to reflect the photoactivating light within the chamber to the cornea of the eye”. Also Lopath in view of Chuck is silent as to the exact structure of the optical fiber; therefore, Lopath in view of Chuck fails to disclose “the optical fiber includes an angled reflected surface configured to reflect the photoactivating light from the light source to the micro-optical element”.
Bierhoff discloses that using materials with isotropical particals (ie materials doped with isotropically scattering particles) helps to optimize light coupling when coupling light between optical fibers and other optical elements [see pg. 7 lines 10-20… in particular “Moving the fibers repeatedly during use of the device may reduce the optical quality of the fibers, which can be prevented by sealing them with such a protective, optical plug, thus providing optimized light coupling from the tissue into the fibers and vice versa. This can be done by adding isotropically scattering particles to the optical material. This allows for photons entering the plug material from any angle to be collected by the optical fibers. The plug material may consist of a glue/resin which forms a solid finishing of the optical fiber end.”] in the analogous art of surgical related Particularly, the invention relates to a device having optical fibers for tissue sensing”]. Also Bierhoff discloses that optical fibers are known to consist of multiple layered components including cladding (ie an angled reflecting surface) [see pg. 9 lines 10-15 in particular “the optical fibers consist of multiple, layered components (fiber core/cladding/protective buffer).”]
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Lopath in view of Chuck by using micro-optical elements with a material doped with isotropically scattering particles similarly to that disclosed by Bierhoff as this helps optimize the coupling of light between Lopath in view of Chuck’s optical fiber and micro-optical element
	Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Lopath in view of Chuck to include cladding (ie the claimed angled reflecting surface) since Lopath in view of Chuck is silent as to the exact composition of optical fibers and Biefhoff discloses that optical fibers include this cladding.


Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopath in view of Chuck as applied to claim 1 above, and further in view of Chen et al (US 6319273) hereafter known as Chen.
Lopath in view of Chuck discloses the invention substantially as claimed including all the limitations of claim 1. Also Lopath in view of Chuck discloses an array An individual micro-LED is typically hundreds times smaller than a standard LED, thus singular micro LEDS or arrays of micro LEDs may be placed at strategic locations in or on the lens body 12 to optimize the distribution of light into the cornea C.”]
However Lopath in view of Chuck, fails to disclose if the micro-LEDs are “configured to be selectably illuminated by a controller to provide a pattern of the photoactivating light” as recited by claim 6. Also, Lopath in view of Chuck fails to disclose “a spatial light modulator configured to receive the photoactivating light from the micro-LEDs and produce a pattern of the photoactivating light defined by pixels”.
Chen discloses including a mask on a light device that allows for pixels to be controlled to create different patterns (ie a claimed “controller to provide a pattern of the photoactivating light” and a claimed “spatial light modulator configured to receive the photoactivating light from the micro-LEDs and produce a pattern of the photoactivating light defined by pixels”) for the purpose of controlling the shadow patterns of the focal point of light [see Col. 7 lines 37-67… in particular “The mask can be made so that the desired shape of light or of the shadow at the focal point is achieved when the mask is energized to block some of the light going through the lens.  The mask can also include a plurality of pixels or regions that are electrically controlled so as to alter the pattern of light transmission through the mask as is typically done in a LCD.  In this manner, the shape or pattern of the light blocking pixels can be changed as desired in order to create different light/shadow patterns at the focal point of the PDT device.”] in the analogous art of phototherapy of the eye [see abstract… “The PDT device can be incorporated into a headset or in an ophthalmologic slit lamp. Light from the device can enter the eye through the lens of the eye, or transcutaneously via one of lateral orbital, an inferior orbital, and a superior orbital approach.”]
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Lopath in view of Chuck’s array of micro-LEDs to include a mask configured to control the pixels on the LEDs similarly to that disclosed by Chen as this will allow the control of different light/shadow patterns of the focal light, thereby allowing for greater control of the focal points of light on the cornea.

Claims 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopath in view of Chuck as applied to claim 1 above, and further in view of Bor et al (US 20140268042) hereafter known as Bor.
Lopath in view of Chuck discloses the invention substantially as claimed including all the limitations of claim 1. Also Lopath in view of Chuck includes micro-LEDs (ie a type of micro-optical element) as discussed above in rejection to claim 1. Additionally, Lopath in view of Chuck discloses using reflective elements to direct light in the cornea [see para 18 of Lopath… “reflective elements (not shown) for routing the light from the fibers into the cornea” ].
However, Lopath in view of Chuck in view of Chen is silent as to the exact optical structures of these reflective elements and therefore, Lopath in view of Chuck fails to disclose “wherein the micro-optical element includes a diffractive optical element (DOE), and the illumination system includes an optical fiber coupling the DOE to a coherent laser source, the DOE configured to generate a pattern of the photoactivating light 
Bor discloses using micro-lens arrays (ie a claimed diffractive optical element and a claimed reflective coating of some type) to direct light from LED light sources to target areas in the eye [see para 37…. “An LED array 32 is positioned near a micro-lens array 36.  LED array 32 comprises a plurality of individual LEDs such as LEDs 33, 34 and 35.  Micro-lens array 36 is positioned a focal length from the individual LEDs to collimate light emitted from the LEDs as the shaped light beam 38, which travels toward the eye E.”] in the analogous art of ophthalmic surgery using electromagnetic radiation [see para 18… “The drawings and related descriptions of the embodiments have been simplified to illustrate elements that are relevant for a clear understanding of these embodiments, while eliminating various other elements found in conventional collagen shields, ophthalmic patient interfaces, and in laser eye surgical systems.”].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Lopath in view of Chuck in view Chen by including a mirco-lens array similarly to that disclosed by Bor to help direct light from the micro-LEDs to the eye because Lopath in view of Chuck in view Chen is silent as to the reflective structures used to direct light from a light source to the eye and Bor discloses that micro-lens arrays are a known structure to perform the function of directing light from a diode light source to areas of the eye in the analogous field of light based ophthalmic surgery. 



Claim 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopath in view of Chuck as applied to claims 1 and 11 above, and further in view of Rosenthal et al (US 20060290883) hereafter known as Rosenthal.
Lopath in view of Chuck discloses the invention substantially as claimed including all the limitations of claims 1 and 11. Also Lopath in view of Chuck disclose “the body includes one or more vents extending from the chamber and configured to allow the oxygen to exit the chamber [see Fig. 1 element 18b of Lopath which is connected to the chamber (element 14 in Fig. 1 of Lopath) and see para 19 of Lopath… “The liquid may flow through the space 14 and exit through outlet port 18b” and para 8… “a source of oxygen included in the liquid” As discussed in these sections, a liquid which includes concentrated oxygen is supplied to the chamber and then exits the chamber through the vents.]
However, Lopath in view of Chuck fails to disclose “wherein the body includes one or more micro- channels extending to the chamber, the one or more micro-channels configured to allow oxygen to enter the chamber when the body is positioned against the surface of the eye” or “wherein the oxygen delivery mechanism includes one or more micro-channels coupled to an oxygen supply and configured to deliver the oxygen from the oxygen supply to the chamber when the body is positioned against the surface of the eye”.
Rosenthal discloses using microchannels to increase oxygen permeability between lens structures that sit over the eye and the cornea [see abstract… microchannels can be formed in the lens to increase the oxygen permeability of the lens.”] in the analogous art of ophthalmology [see para 2… “This disclosure relates generally to a scleral lens with grooves for  aspirating tears to prevent suction when the lens is disposed on the eye.”].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Lopath in view of Chuck by including microchannels between the cornea and the chamber similarly to those disclosed by Rosenthal within the Lopath in view of Chuck’s chamber with so that oxygen can be more readily supplied to the cornea.




Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopath in view of Chuck in view of Rosenthal as applied to claims 1 and 11-12 above, and further in view of Herekar et al (US 20100057060) hereafter known as Herekar.
Lopath in view of Chuck in view of Rosenthal discloses the invention substantially as claimed including all the limitations of claims 1 and 11-12. Additionally, Lopath in view of Chuck in view of Rosenthal discloses that a conduit that couples the oxygen supply and cross-linking agent to the chamber [see Fig. 1 element 34 of Lopath and para 19… “Reservoir 32 is connected to the inlet port 18a of the structure by one or more conduits 34 so that liquid can flow from the reservoir to the space 14 between the structure and the cornea.” The liquid includes a high concentration of oxygen and cross-linking agent]
However, Lopath in view of Chuck in view of Rosenthal is silent to the exact structure of the conduit and thus fails to disclose that the conduit is a “flexible tube” as claimed.
Herekar discloses using a flexible tube to connect a cross-linking agent reservoir to the eye [see Fig. 1 element 44 and para 16… “The arms are sufficiently broad to be fitted with one or more nozzles 36, 38 for introducing Riboflavin in solution via tubing 40, 42, 44 to an injector 46 to collagen 48 applied to the surface of the ocular tissue 40.”] in the analogous art of performing a crosslinking treatment on the cornea of the eye [see abstract… “A system for accurately delivering bilateral simultaneous equi-dosed time-fractionated pulsed UVA to irradiate a class of riboflavin/collagen mixture in the presence of oxygen for treatment of ocular tissue such as scleral and corneal tissue.” And claim 1… “introducing riboflavin in solution into contact with collagen on ocular tissue of the eyes to yield a collagen/cross-linker mixture”].
Since Lopath in view of Chuck in view of Rosenthal is silent as to the exact structure of the conduit that delivers the cross-linking agent and oxygen from a reservoir to the eye and Herekar discloses that a flexible tube is a known structure to deliver the cross-linking agent, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Lopath in view of Chuck in view of Rosenthal by using a flexible tube similarly to that disclosed by Herekar as this is a known way to deliver cross-linking agent to the eye.

s 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopath.

Regarding Claim 17:
A system for corneal cross-linking treatment [see Fig. 1 and para 2… “The present invention relates to methods, apparatus, and compositions for treating conditions of the cornea”], comprising:
a micro-device [see Fig. 1 elements 10, 12, 14, and 16…and see abstract… “In corneal crosslinking by applying a photoactivated crosslinking facilitator such as riboflavin to the cornea and irradiating the cornea with light, the cornea is contacted with a liquid (33) containing a source of oxygen during irradiation”] including a body [see Fig. 1 element 10] including an outer portion and an inner portion [see labelled outer portion and inner portion in labelled figure below rejection to claim 17], the outer portion being disposed about a periphery of the inner portion, the inner portion being shaped such that, when the body is positioned against a surface of an eye [see labelled figure below rejection to claim 17 which shows both portions configured as claimed], the outer portion contacts the surface of the eye and the inner portion defines a chamber over a cornea of the eye [see Fig. 1 element 14 which is a chamber and para 18… “The structure includes an interior surface 12 with a shape adapted to contact the sclera of the eye and to leave a space 14 between the cornea 16 and the interior surface”]; and
an oxygen delivery mechanism configured to receiving oxygen from an oxygen source to surround the micro- device with oxygen, the oxygen enhancing cross-linking activity generated by a cross-linking agent applied to the cornea [see para 18 of Lopath [see… “The apparatus desirably also includes a liquid supply constructed and arranged to supply a liquid having a source of oxygen dispersed therein to a space between the cornea and the structure while the structure is overlying the cornea.” and abstract of Lopath see “the cornea is contacted with a liquid (33) containing a source of oxygen during irradiation.  The liquid transfers oxygen to the cornea to facilitate crosslinking” and para 19 of Lopath see “a liquid supply 30 includes a reservoir 32 containing the liquid 33.” and Fig. 1 of Lopath. Based on the sections there is a reservoir (element 32 in Fig. 1) that supplies oxygen concentrated in a liquid which is applied to the cornea. This reservoir and its path to the cornea is at least an oxygen supply.]
wherein the body of the micro-device is configured to allow the oxygen in the enclosure to enter the chamber when the body is positioned against the surface of the eye [see para 18 of Lopath … “The apparatus desirably also includes a liquid supply constructed and arranged to supply a liquid having a source of oxygen dispersed therein to a space between the cornea and the structure while the structure is overlying the cornea.” discloses that oxygen is supplied to the chamber (ie space between cornea and the structure).]
However, Lopath only discloses that the oxygen delivery mechanism (element 30) is connected to the micro-device by an inlet port (element 18a). This relationship is not enough for the delivery mechanism to explicitly recite partial enclosure of micro-device. Thus, Lopath does not disclose the oxygen delivery mechanism provides at least partially an enclosure for the micro-device. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Lopath by including a plurality of inlet ports along the micro-device (element 10) because absent unexpected results such a modification is a In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)]. Multiple inlet ports from the oxygen delivery mechanism to the micro-device is at least a partial enclosure as claimed.

    PNG
    media_image1.png
    684
    848
    media_image1.png
    Greyscale


Regarding claim 18, para 18 of Lopath [see… “The apparatus desirably also includes a liquid supply constructed and arranged to supply a liquid having a source of oxygen dispersed therein to a space between the cornea and the structure while the structure is overlying the cornea.”] discloses that oxygen is supplied to the chamber (ie space between cornea and the structure).




Claim 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopath as applied to claim 17 above, and further in view of Rosenthal.
Lopath discloses the invention substantially as claimed including all the limitations of claim 17.
However, Lopath fails to disclose “wherein the body includes one or more micro- channels extending to the chamber, the one or more micro-channels configured to allow oxygen to enter the chamber when the body is positioned against the surface of the eye” or “wherein the oxygen delivery mechanism includes one or more micro-channels coupled to an oxygen supply and configured to deliver the oxygen from the oxygen supply to the chamber when the body is positioned against the surface of the eye”.
Rosenthal discloses using microchannels to increase oxygen permeability between lens structures that sit over the eye and the cornea [see abstract… “microchannels can be formed in the lens to increase the oxygen permeability of the lens.”] in the analogous art of ophthalmology [see para 2… “This disclosure relates generally to a scleral lens with grooves for aspirating tears to prevent suction when the lens is disposed on the eye.”].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify Lopath by including microchannels between the cornea and the chamber similarly to those disclosed by Rosenthal within the Lopath’s chamber with so that oxygen can be more readily supplied to the cornea.



Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopath as applied to claim 17 above, and further in view of Chuck.
Lopath discloses the invention substantially as claimed including all the limitations of claim 1. Also, Lopath discloses using light emitting diodes (LEDs) that are configured to direct photoactivating light to the cornea of the eye when the body is positioned against the surface of the eye, the photoactivating light generating cross-linking activity with the cross-linking agent [see para 18 …. “In this embodiment, the structure includes optical elements adapted to direct light such as ultraviolet light from a light source 20 such as a laser into the cornea while the structure is in place on the cornea.” And “the elements for directing the light into the cornea may include light-emitting elements such as light-emitting diodes.” Also see para 3… “The cornea in the eye of a human or other mammalian subject can be modified by crosslinking the collagen within the cornea.  A photoactivated crosslinking facilitator such as riboflavin is applied to the cornea.  Light at a wavelength selected to activate the crosslinking facilitator is applied.  Where the crosslinking facilitator is riboflavin, the light typically is ultraviolet ("UV") or blue light.  The activated facilitator causes crosslinking of the collagen within the cornea.”]
However, Lopath fails to disclose if the diodes are part of a flat panel display
Chuck discloses that using arrays of micro LEDS provide an advantage over LEDs as it allows for placement of in strategic locations to optimize distribution of light into the cornea [see para 35... “An individual micro-LED is typically hundreds times smaller than a standard LED, thus singular micro LEDS or arrays of micro LEDs may be placed at strategic locations in or on the lens body 12 to optimize the distribution of light into the cornea C.”] in the analogous art of crosslinking treatments on the cornea [see abstract… “The device is useable for various energy based or energy-mediated therapies, including crosslinking of corneal collagen, light therapy, photodynamic therapy, photo-activation of drugs, etc.”]. Additionally, Chuck discloses configuring these diodes to be flat [see para 39 of Chuck… “mounting the components 14, 16a, 16b on top of a contact lens body, especially is the components are sufficiently flat or of low enough profile to allow the eye lids to open and close over the device.” Elements 16a and 16b are directed to micro-LED arrays]. Thus, reciting a flat panel.
It would have been obvious to one having ordinary skill in the at the time the invention was filed to modify Lopath’s light emitting diode by replacing it with flat panel arrays of micro-LEDs similarly to that disclosed by Chuck to help further optimize the delivery of light on the cornea when performing a cross-linking treatment on the cornea.


Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopath in view of Chuck in view of Chen  as applied to claims 1 and 6 above, and further in view of Bor.
Lopath in view of Chuck in view Chen discloses the invention substantially as claimed including all the limitations of claims 1 and 6 which includes micro-LEDs. Additionally, Lopath in view of Chuck in view of Chen discloses using reflective elements to direct light in the cornea [see para 18 of Lopath… “reflective elements (not shown) for routing the light from the fibers into the cornea” ].

Bor discloses using micro-lens arrays to direct light from LED light sources to target areas in the eye [see para 37…. “An LED array 32 is positioned near a micro-lens array 36.  LED array 32 comprises a plurality of individual LEDs such as LEDs 33, 34 and 35.  Micro-lens array 36 is positioned a focal length from the individual LEDs to collimate light emitted from the LEDs as the shaped light beam 38, which travels toward the eye E.”] in the analogous art of ophthalmic surgery using electromagnetic radiation [see para 18… “The drawings and related descriptions of the embodiments have been simplified to illustrate elements that are relevant for a clear understanding of these embodiments, while eliminating various other elements found in conventional collagen shields, ophthalmic patient interfaces, and in laser eye surgical systems.”].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Lopath in view of Chuck in view Chen by including a mirco-lens array similarly to that disclosed by Bor to help direct light from the micro-LEDs to the eye because Lopath in view of Chuck in view Chen is silent as to the reflective structures used to direct light from a light source to the eye and Bor discloses that micro-lens arrays are a known structure to perform the function of directing light from a diode light source to areas of the eye in the analogous field of light based ophthalmic surgery. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792   

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792